Citation Nr: 0702241	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury (claimed as
an L5-S1 annular tear).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection on a direct or 
secondary basis for a mental disorder other than PTSD, 
including a depressive or anxiety disorder.
	

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 13 to December 
19, 2002.

This appeal is from February and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) named above.  The former denied service 
connection for residuals of a low back injury, the latter 
denied the other claims at issue.

The veteran raised claims for service connection for 
depression and for PTSD.  The RO adjudicated them as discrete 
claims.  Without deciding whether they are one or more than 
one claim for any purpose other than effective appellate 
review, see Roebuck v. Nicholson, 20 Vet.App. 307 (2006) 
(identity of claims), this distinction between the claims is 
ratified for appellate review because of the unique aspects 
of proof of claims for PTSD; the Board must also address all 
issues that are reasonably raised by the appellant and all 
applicable provisions of law and regulation.  Id.

The issues of service connection for residuals of a back 
injury and of service connection for a mental disorder other 
than PTSD are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection for PTSD in 
February 2004.  A May 2004 letter afforded the veteran all 
aspects of notice mandated by law and regulation prior to 
adjudication of her claim, except notice of the potential 
rating and effective date elements of her claim.  See Dingess 
v. Nicholson, 19Vet. App. 473 (2006).  The veteran's October 
2004 notice of disagreement stated that "If any claim was 
granted an initial rating or an increased rating, I also wish 
to appeal that claim for a still higher rating."  Her March 
2005 substantive appeal added, "and an earlier effective 
date," to the prior declaration.  These declarations 
demonstrate actual knowledge of the rating and effective date 
elements of VA claims, abrogating any prejudice that might 
otherwise result from their omission from prior VA notice 
letters.  VA also notified the veteran by letters of June 
2004 that certain putative sources of evidence had not 
responded to VA requests for records and of the insufficiency 
of the information from the veteran to enable VA to obtain 
certain other evidence.  Incidentally a March 2006 VA letter 
provided formal notice of the rating and effective date 
elements of the claim.  VA readjudicated the claim in a July 
2006 supplemental statement of the case.  VA has discharged 
its notice obligations in this case.  38 U.S.C.A. § 5103(a) 
West 2002); 38 C.F.R. § 3.159(b), (e) (2006).

VA has obtained all evidence of which it had notice and, 
where necessary, authorization, except where VA action to 
obtain evidence was unproductive, as noted above.  VA did not 
examine the veteran for PTSD or obtain a medical opinion.

The criteria for VA's obligation to examine the veteran or 
obtain a medical opinion are not met.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  There is no 
diagnosis of PTSD.  The veteran's statements and the 
statements of record from lay persons are to the effect that 
she was "traumatized," "stressed out," or had "emotional 
and mental fatigue and trauma," from alleged events in 
service.  They do not amount to "competent lay . . . 
evidence of persistent or recurrent symptoms of disability," 
38 C.F.R. § 3.159(c)(4)(i)(A), understanding that 
"persistent or recurrent symptoms" must be evidence of the 
claimed disability.  Regulation prescribes that VA identify 
PTSD by a specified symptomatology, see 38 C.F.R. § 4.125 
(2006).  Competent lay evidence of persistent or recurrent 
symptoms of PTSD must be lay reports of observations lay 
persons ordinarily can make.  See Espiritu v. Derwinski, 2 
Vet App. 492 (1992) (discussing scope of lay competency to 
provide testimony and proffer opinions).  None of the lay 
statements described any specific behavior.  Without at least 
a reported observation of the veteran's behavior since 
service, the lay evidence of record is not "competent . . . 
evidence of persistent or recurrent symptoms of disability" 
that meets the first criterion for determining whether VA 
must examine the veteran in connection with her claim.

There is no evidence "establishing" the alleged traumatic 
event in service, 38 C.F.R. § 3.159(c)(4)(i)(B), despite VA's 
repeated solicitation of the veteran to produce information 
necessary to verify alleged stressors.  Finally, there is no 
evidence that "indicates that the claimed disability or 
symptoms may be associated with the established event," 
38 C.F.R. § 3.159(c)(4)(i)(C), nor can there be absent 
evidence that satisfies the "established event" criterion.  
In the absence of evidence of the claimed disability, or of 
evidence establishing an event in service, there cannot be 
evidence "showing post-service treatment for a condition, or 
other possible association with military service."  
38 C.F.R. § 3.159(c)(4)(ii).  Therefore, VA correctly did not 
examine the veteran.

Regarding whether VA must obtain a medical opinion as 
distinguished from examining the veteran, absent evidence of 
current PTSD, establishment of an event in service, or an 
indication of an association between the two, there is no 
basis to ask an examiner whether current PTSD is associated 
with an established event in service.  Finally, the 
psychiatric report of record is sufficient to decide the 
claim.  The record is responsive to all elements of the 
determination whether VA must examine the veteran or obtain a 
medical opinion to decide the claim; VA need not examine the 
veteran for PTSD or obtain a medical opinion in this case.  
Cf McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
application of 38 C.F.R. § 3.159(c)(4)).  The Board concludes 
that VA has discharged its duty to assist in this case.  
38 C.F.R. § 3.159(c).

II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The only competent professional evidence of the veteran's 
psychological status is a June 2004 clinical record from 
J.N.V., Ph.D., Licensed Clinical Psychologist showing 
referral of the veteran from HBI (the Human Behavior 
Institute).  The document shows diagnoses without additional 
information.  The diagnoses are anxiety disorder due to Axis 
III disorder, and major depressive disorder, severe, with 
psychotic features.  The axis three disorder is L5-S1 annular 
tear.

VA's May 2004 letter requested the appellant to provide 
information and authorization necessary for VA to obtain 
medical records or other information pertinent to her claim.  
She provided the above document and authorization to obtain 
records from HBI.  She did not produce authorization to 
obtain records from Dr. V.  In June 2004 HBI wrote to VA that 
it could locate no records for the veteran.  By letter of 
June 2004, VA notified the veteran of HBI's response and that 
she must produce the records.  She has not cooperated with 
VA's efforts to assist her as required.  38 C.F.R. 
§ 3.159(c)(1)(ii).

The veteran asserts she has PTSD from witnessing one, two, or 
more suicides while in service.  She has submitted lay 
statements to the effect that the veteran told the lay 
affiants of the suicides in service.  The lay affiants stated 
the veteran was traumatized by witnessing the suicides and by 
other abuses in service.  None of these amounts to evidence 
of current PTSD.  The veteran submitted a letter to her from 
HBI about her daughter's treatment at that facility which 
mentioned her daughter's "concerns over the traumatic 
incidents that happened to you during your military 
training."  This statement is not evidence of current PTSD.  
Also of significance is that Dr. V. did not diagnose PTSD.

VA is authorized to pay compensation for current disability.  
38 U.S.C.A. §§ 1110, 1131.  Entitlement to VA disability 
compensation requires the existence of a current disability.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service 
connection based on peacetime service).

In short, without evidence the veteran has PTSD, her claim 
must fail.  It is irrelevant that VA has been unable to 
verify the alleged stressors, because the veteran has not 
established that she has PTSD.  Even undebatable proof that 
the alleged suicides happened, that the veteran discovered 
the bodies, or even that she observed the act(s), would be 
insufficient to establish entitlement to service connection 
for a disability which the medical evidence shows she does 
not have.


ORDER

Service connection for PTSD is denied.

REMAND

The veteran was discharged from service for medical reasons.  
The service found she had back pathology that rendered her 
unfit for retention, and that such pathology had existed 
prior to service and was not aggravated by service.  In March 
2003, VA obtained a medical review of the veteran's claims 
file and a medical opinion as to whether the veteran suffered 
aggravation of back disease or injury in service.  The 
examiner provided an opinion based on the evidence of record 
to the effect that she had a certain injury prior to service 
that resolved prior to service, that she had an increase in 
symptoms during service, and that the her lack of treatment 
since service indicated she had not suffered aggravation of 
her pre-existing back pathology in service.

Since the March 2003 VA examination, VA has obtained 
significant medical records, both pre-dating the veteran's 
service and post-dating the veteran's service and the March 
2003 VA medical opinion.  These records include history at 
variance with the history provided to the March 2003 
examiner.  They indicate ongoing medical treatment, which 
undermines a material premise of the VA examiner's opinion 
regarding aggravation, and they include medical opinions 
material to the veteran's claim. 

The veteran's entrance examination was negative for any of 
the back problems of which she complained in service, and 
which were later found to have pre-existed service.  Thus, 
this case involves application of the presumption of 
soundness and whether it is rebutted by the evidence.  See 
38 U.S.C.A. § 1111; VAOPGCPREC
3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

It is now apparent that the March 2003 medical opinion was 
premature.  Given the factual and legal complexities of this 
case, a contemporaneous examination of the veteran should be 
obtained.  That examination and a medical opinion should be 
coincident with a thorough review of the additional medical 
records obtained since March 2003.

Also, one medical record possibly of great relevance is 
incomplete, i.e., one page of a February 1997 MRI report is 
missing.  It is consistent with VA's duty to assist that we 
try to obtain the missing page.

Finally, the June 2004 psychology report, which indicates 
anxiety disorder as secondary to the veteran's lumbosacral 
disc pathology, appears to raise a claim for secondary 
service connection.  See 38 C.F.R. §  3.310 (2006) as amended 
71 Fed. Reg. 52,747 (Sep. 7, 2006).  Appellate review of the 
claim is premature until development, adjudication, and 
appellate review of the claim for service connection for the 
low back is complete.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain the necessary authorization and 
request Dr. Dunn to provide a complete 
copy of the MRI report of February 11, 
1997, MRI study of the lumbar spine done 
at Southern Nevada Imaging.  In requesting 
the record, note that he provided the 
incomplete copy currently of record.

*	Also request the veteran to authorize 
the release of medical records from 
Dr. H. Rodriguez, upon whose referral 
the February 1997 MRI was performed, 
and request the MRI report and any 
other available records pertaining to 
the veteran's lumbosacral spine.

2.  Schedule the veteran for a VA 
examination of the lumbosacral spine to 
diagnose current pathology and to provide 
opinions about the etiology of current 
pathology and whether the current status 
of the veteran's lumbosacral spine is the 
result of injury incurred in service or 
aggravation in service of pre-existing 
disease or injury of the lumbosacral 
spine.  Provide the examiner with the 
claims file.

NOTE: For purposes of these instructions, 
"aggravation" means a permanent increase 
in underlying pathology, as distinguished 
from an acute exacerbation, or "flare-
up" of symptoms.

*	The examiner should make a careful 
review of the history of the 
veteran's back complaints from their 
earliest documentation to the 
present, including service medical 
records.  A well-informed opinion as 
to whether the veteran now has back 
disability resulting from injury 
incurred in service or from 
aggravation in service of pre-service 
injury or disease will be based on 
close attention to all historical 
information in the medical records 
from before, during, and after 
service, with particular attention to 
contemporaneous clinical notations, 
history of present illness and prior 
medical history the veteran provided 
on each instance of treatment, and 
notations of history in clinical 
indications for imaging as noted on 
imaging reports.

*	Review of the medical records should 
include comparison of the February 
1997 and the April 2003 lumbar MRI 
reports for the purpose of informing 
the examiner's opinion whether the 
veteran sustained injury in service 
or aggravation of a pre-existing 
disease or injury.

*	The examiner is to identify the 
source of historical information upon 
which he or she relies in forming the 
requested opinions.  It is crucial 
that the examiner distinguish between 
historical events known from 
contemporaneous medical records and 
those known from the veteran's report 
to the current examiner or to another 
practitioner.

*	If the examiner concludes that a pre-
existing injury or disease underwent 
an increase in lumbosacral disability 
during service, he or she is to opine 
as to whether the increase in 
disability was due to the natural 
progress of the pre-service disease.

*	If the examiner concludes that a pre-
existing lumbosacral injury or 
disease was not aggravated by 
service, the examiner should express 
his or her degree of certainty that a 
pre-existing injury or disease was 
not aggravated.

3.  Notify the veteran how to prosecute a 
claim for secondary service connection for 
a mental disorder other than PTSD, 
including depressive and anxiety 
disorders.  The notice must comply with 
all elements of law and regulation 
governing such notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

4.  Readjudicate the claims for service 
connection for residuals of a back injury 
and for a mental disorder other than PTSD 
on direct and secondary bases.  If either 
claim remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


